Coca-Cola Plaza Atlanta, Georgia GEOFFREY J. KELLY ADDRESS REPLY TO SENIOR VICE PRESIDENT P.O.BOX 1734 GENERAL COUNSEL ATLANTA, GA 30301 404-676-3731 FAX: 404-515-2546 September 12, 2007 VIA U.S. MAIL AND FACSIMILE (202-772-9204) Ms. Ellie Quarles Special Counsel United States Securities and Exchange Commission 100 F Street, N.E. Washington, D.C. 20549-3561 RE:The Coca-Cola Company Definitive Proxy Statement on Schedule 14A Filed March 9, 2007 File No. 1-02217 Dear Ms. Quarles: I am writing in reference to your letter dated August 21, 2007 to E. Neville Isdell,Chairman of the Board and Chief Executive Officer of The Coca-Cola Company.We are in receipt of your letter and are preparing a detailed response.Your letter requests that we respond by September 21, or provide by that date a time frame within which we will respond. The Compensation Committee of our Board of Directors has overall responsibility for compensation plans, programs and policies applicable to elected officers and senior executives.The Compensation Committee therefore will be reviewing your letter at its next regularly scheduled meeting on October 17.We will then mail and fax our response to you by October 26.In the meantime, should you have any additional questions, please contact me at 404-676-3731. Sincerely, /s/ Geoffrey J. Kelly Geoffrey J.Kelly Senior Vice President and General Counsel cc:E. Neville Isdell Carol C. Hayes
